DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed December 14, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)  Claim(s) 11, 13, 18 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutaka et al. (JP 2002193819) as evidenced by Luximon-Ramma et al. (Food Research International, 2005).  The rejection is maintained and further applied to claims 21-24.

Therefore Yutaka et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that in regard to the relative amounts of gallic acid to other polyphenols in the black tea of Yutaka, Luximon-Ramma et al. disclose a table giving the amounts of each catechin, dimeric procyanidins B1 and B2, and gallic acid. One would only need to calculate the relative content of gallic acid and phenolic compound in the various types of black teas disclosed by Luximon-Ramma. When taking in account several of the black teas in the table, the molar ratios calculated from the tables meet the limitations of the instant claims.  Furthermore, based on the table, each black tea has around the same amount of each component. Therefore, one would conclude that the black tea of Yutaka comprises gallic acid because gallic acid has been reported to be in black tea in general.  


Obvious-Type Double Patenting (Maintained Rejection)
Claims 11, 13 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 18 of copending Application No. 16/957,583 (reference application). The rejection is maintained and further applied to claims 22-24
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both recite methods for improving intestinal barrier function by using gallic acid and a phenolic compound. The instant claims differ from the copending claims insofar as the instant claims recite a phenolic compound in general whereas the copending claim further defines the phenolic compound. The instant claims are obvious over the copending claims because the compounds recited in the copending claims are phenolic compounds. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Examiner submits that the components of the copending claims overlap that of the instant claims. The copending claims recite geraniin and comprising. Comprising indicates that other components may be included in combination with geraniin. The instant claims recite geraniin may be used with gallic acid. Therefore, the instant claims and the copending claims encompass the same subject matter and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claims 11, 13, 18 and 20-24 are rejected.
Claims 1-10 are withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612